On July 30, 1891, Blance delivered a message at defendant’s office in Cedartown, for transmission to Buchanan and delivery to Craven at that place. Defendant’s agent at Buchanan received the message but forgot to deliver it until he was asked about it three •days afterwards. Suit was brought on June 7, 1892, for the statutory penalty. No plea except that of the general issue appears in the record. Plaintiff intro■duced the message which was finally delivered at Buchanan, and it was received over objection that the original message delivered for transmission had not been produced or accounted for. Afterward the defendant company introduced the original message as received by it at Cedartown. On the back of it were printed the usual statements as to the-terms on which all messages are received by the company, including: “ This company will not be liable for damages or statutory penalties in .any ease where the claim is not presented in writing within sixty days after the message is filed with the •company for transmission.” The jury found for the plaintiff. Defendant moved for a new trial on the grounds that the verdict was contrary to law and evidence; and for error in admitting the message delivered at Buchanan, over the objection stated.
Dorsey, Brewster & Howell and J. M. McBride, for plaintiff in error.
S. L. Craven and Colville & Noyes, contra.